Citation Nr: 0813160	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  98-07 711	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1969.  
He served in Vietnam from March 1967 to March 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from June and December 1997 rating actions that denied 
service connection for PTSD.

In May 2000, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decisions of December 2000 and October 2003, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT  

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, persuasive medical evidence shows that the 
veteran does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

June 2001 and May 2004 post-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and of what was need 
to establish entitlement to service connection for PTSD.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2001 and 2004 RO letters provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and the 2004 letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board thus finds that the 2001 
and 2004 RO letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.    

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1997 rating 
actions on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board thus finds that the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, 
as reflected in the May 2003 and January 2008 Supplemental 
Statements of the Case (SSOCs).  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir.2006).  

As indicated above, the veteran and his representative have 
been notified of what was needed to substantiate his claim, 
and afforded numerous opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he and his representative were notified of the 
effective date information in the January 2008 SSOC, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all available 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical and personnel 
records, and pertinent post-service VA medical records 
through 2006.  A transcript of the veteran's May 2000 Board 
hearing testimony is of record.  He was afforded 
comprehensive VA psychiatric examinations in July 1997, May 
1999, April 2003, and April 2006.  In October 2002, the U.S. 
Armed Services Center for Unit Records Research furnished 
copies of pertinent military unit histories, operational 
reports, police summaries of combat activities, and U.S. Army 
casualty data lists.  In April 2007, the National Personnel 
Records Center furnished copies of military morning reports.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2003 and March 2006, the veteran stated that he had no 
additional evidence or information to submit in connection 
with his claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service, and he gave testimony in this regard at a 
May 2000 Board hearing. 

In this case, the service medical records show the veteran's 
complaints of nervous trouble, but are completely negative 
for findings or diagnoses of PTSD.  

Post service, no psychiatric pathology was found on February 
1970 VA examination, 8 months following separation from 
service.  July 1988 VA outpatient records show a diagnosis of 
anxiety with depression.  The first indication of a question 
of PTSD was noted in May 1997 VA outpatient records, but that 
impression was noted together with anxiety, and there is no 
indication that it was arrived at after review of the 
veteran's military and medical history and comprehensive 
psychiatric examination or psychometric testing.  When seen 
again in June 1997, the psychiatric impression was only 
anxiety.  Although the impressions in July 1997 were 
anxiety/depression/PTSD, a May 1998 outpatient examiner felt 
that the veteran needed treatment for alcohol and/or PTSD 
symptoms, and several subsequent VA outpatient records from 
2000 to 2002 variously noted anxiety and depressive disorders 
and alcohol abuse along with a history of PTSD, none of these 
outpatient records indicate a valid diagnosis of PTSD 
conforming to 38 C.F.R. § 4.125 that was arrived at after 
review of the veteran's military and medical history, 
consideration of his claimed inservice stressors, and 
comprehensive psychiatric examination and psychometric 
testing of the veteran.  Thus, the Board finds that the post-
service medical findings indicating the possible existence of 
PTSD from 1997 to 2002 are not persuasive medical evidence of 
a valid diagnosis of PTSD.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Rather, the Board finds that the competent, persuasive 
medical evidence in this case, as shown by many comprehensive 
VA psychiatric and psychological examinations from 1997 to 
2006, consistently shows that the veteran does not have a 
current valid diagnosis of PTSD.

On July 1997 VA psychiatric examination, the physician 
reviewed the claims folder, including recent VA psychological 
test results that mainly indicated depression, and a "fake-
bad" result with respect to PTSD.  After a comprehensive 
review of the veteran's medical, educational, military, 
family, and personal history, and current mental status 
examination of the veteran, the examiner commented that the 
veteran spoke mainly of depression and some alcohol use, but 
that some mentioned PTSD symptoms seemed to be exaggerated, 
and he opined that the veteran was showing genuine depression 
and alcohol use, but that he probably did not meet the 
criteria for PTSD.  

On May 1999 VA psychiatric examination, the same physician 
who examined the veteran in July 1997 reviewed the claims 
folder and the veteran's medical, educational, military, 
family, and personal history.  After current mental status 
examination, the examiner commented that the veteran's 
depression seemed to be worse since he was last seen, and he 
seemed to show more anxiety, panic, and withdrawal.  The 
veteran mentioned some tests for PTSD, but the doctor opined 
that he did not seem to meet the full criteria for PTSD.  The 
diagnoses were depression and complaints of panic with 
multiple anxiety.  

On April 2003 VA examination to establish whether or not the 
veteran had a valid diagnosis of PTSD, the examiner reviewed 
the claims folder, including service and post-service medical 
records, post-service VA outpatient records showing various 
psychiatric impressions including possible PTSD, and the 
veteran's family, educational, occupational, medical, and 
military history.  After current mental status examination, 
the doctor opined that the veteran did not meet the criteria 
needed to establish a diagnosis of PTSD.  Psychometric 
testing indicated that the veteran's validity scales 
suggested that he was faking, and that his scores were 
probably invalid; malingering and exaggeration of problems 
also need to be ruled out.  The examiner stated that the 
veteran had a tendency to endorse more symptoms of PTSD and 
to present a clinical picture that did not seem to fit most 
veterans with this diagnosis.  The primary diagnosis was 
alcohol dependence, with another diagnosis of personality 
disorder (as likely as not).  The examiner concluded that it 
was not likely that the veteran had PTSD in the true clinical 
sense, although he did have some of the symptoms.  However, 
his PTSD symptoms appeared to be exaggerated and over-
endorsed, and his verbal behavior and emotional level did not 
suggest that such problem existed.         

On April 2006 VA examination to establish whether or not the 
veteran had a valid diagnosis of PTSD, the examiner reviewed 
the claims folder, including service and post-service medical 
records, post-service VA records showing various psychiatric 
impressions including possible PTSD, and the veteran's 
family, educational, social, occupational, medical, and 
military history.  After current mental status examination 
and psychological testing, the examiner's assessment was that 
the veteran presented with a number of credibility problems.  
He gave information that was not suggestive of true PTSD.  
Although he identified stressors, he was fairly vague in this 
identification, and it seemed that he was not necessarily an 
eyewitness to some of the specific things which he stated 
were most stressful to him.  Furthermore, his claimed PTSD 
symptoms were low in frequency.  Thus, the examiner opined 
that a causal link did not exist between the veteran's 
claimed stressors and his current symptoms.  Psychometric 
testing produced an extremely exaggerated response set 
consistent with previous perceptions of malingering that 
could not be ruled out.  The final diagnoses were depressive 
disorder and alcohol abuse, neither of which the examiner 
felt were service connected.          
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent, persuasive evidence does not provide valid indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record 
does not contain competent, persuasive medical evidence of 
the existence of a current valid diagnosis of PTSD, the Board 
finds that service connection for that claimed disability is 
not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the assertions of the veteran and his wife, 
variously advanced in written statements and hearing 
testimony, in connection with the claim on appeal.  However, 
as laymen without appropriate medical training and expertise, 
the veteran and his wife simply are not competent to render a 
probative (persuasive) opinion on a medical matter-such as 
whether he currently meets the diagnostic criteria for PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such 
as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  See, e.g., Jones 
v. Brown, 7 Vet. App. 134, 137 (1993).  Hence, the assertions 
of the veteran and his wife in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


